FILED
                            NOT FOR PUBLICATION                             MAR 03 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JAIME IGNACIO ESTRADA,                           No. 14-16591

               Plaintiff - Appellant,            D.C. No. 5:12-cv-00592-LHK

 v.
                                                 MEMORANDUM*
MICHAEL SAYRE, CMO; CHERYL
MALO-CLINES,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                      Lucy H. Koh, District Judge, Presiding

                            Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      Jaime Ignacio Estrada, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs and retaliation. We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo, Guatay Christian

Fellowship v. County of San Diego, 670 F.3d 957, 970 (9th Cir. 2011), and we

affirm.

      The district court properly granted summary judgment on Estrada’s

deliberate indifference claims because Estrada failed to raise a genuine dispute of

material fact as to whether defendants were deliberately indifferent to Estrada’s

chronic pain. See Toguchi v. Chung, 391 F.3d 1051, 1057-61 (9th Cir. 2004) (a

prison official acts with deliberate indifference only if he or she knows of and

disregards an excessive risk to a prisoner’s health; negligence and a mere

difference in opinion are insufficient to establish an Eighth Amendment violation);

see also McGuckin v. Smith, 974 F.2d 1050, 1060 (9th Cir. 1992) (“A defendant

must purposefully ignore or fail to respond to a prisoner’s pain or possible medical

need in order for deliberate indifference to be established.”), overruled on other

grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997) (en banc).

      The district court properly granted summary judgment on Estrada’s

retaliation claim because Estrada failed to raise a genuine dispute of material fact

as to whether Malo-Cline took any adverse action against him because of his

protected conduct. See Brodheim v. Cry, 584 F.3d 1262, 1269 (9th Cir. 2009)

(setting forth the elements of a retaliation claim in the prison context).


                                           2                                    14-16591
      The district court did not abuse its discretion by denying Estrada’s motion

for reconsideration because Estrada failed to establish grounds for such relief. See

Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th

Cir. 1993) (standard of review and grounds for reconsideration under Fed. R. Civ.

P. 59(e) and 60(b)).

      We reject as without merit Estrada’s contention that the district court failed

to address his motion to strike. We also reject Estrada’s contention regarding fees

under the Prison Litigation Reform Act. See Bruce v. Samuels, 136 S. Ct. 627

(2016) (holding that “[28 U.S.C.] § 1915(b)(2) calls for simultaneous, not

sequential, recoupment of multiple filing fees”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending requests are denied.

      AFFIRMED.




                                          3                                    14-16591